                                          UNITED STATES DISTRICT COURT 
                                         WESTERN DISTRICT OF KENTUCKY 
                                             BOWLING GREEN DIVISION 
                                        CIVIL ACTION NO. 1:18‐CV‐00135‐LLK 
 

MICHAEL H. COLYER                                                                                   PLAINTIFF 

v. 

NANCY A. BERRYHILL, Commissioner of Social Security                                                 DEFENDANT 

                                    MEMORANDUM OPINION AND ORDER 

         This matter  is before the  Court on Plaintiff's  complaint seeking judicial review, pursuant  to 42 

U.S.C. § 405(g), of the final decision of the Commissioner denying his claim for Social Security disability 

benefits.    The  fact  and  law  summaries  of  the  parties  are  at  Dockets  #  13  and  14.    The  parties  have 

consented to the jurisdiction of the undersigned Magistrate Judge to determine this case, with any appeal 

lying before the Sixth Circuit Court of Appeals.  (Docket # 10.)  The matter is ripe for determination. 

         Because the Administrative Law Judge’s (“ALJ’s”) decision is supported by substantial evidence 

and Plaintiff’s arguments are unpersuasive, the Court will AFFIRM the Commissioner’s final decision and 

DISMISS Plaintiff’s complaint. 

                                                  The ALJ’s decision 

         The  ALJ  found  that  Plaintiff  suffers  from  the  following  severe,  or  vocationally  significant, 

impairments:    hypertensive  vascular  disease;  other  disorders  of  gastrointestinal  system;  affective 

disorders; anxiety disorders; loss of visual acuity.  (Administrative Record (“AR”) at 13.)  The ALJ found 

that, notwithstanding these impairments, Plaintiff has a residual functional capacity (RFC) for light work.  

(AR at 15.)  In so finding, the ALJ gave “great weight” to the opinions of the Commissioner’s non‐examining 

consultants, Donna Sadler, M.D., and Lea Perritt Ph.D.  (AR at 17‐18 referring to AR at 96‐101.) 

         By  definition,  light  work  contemplates  6  hours  of  standing/walking  per  8‐hour  workday  (with 

sitting during the remaining 2 hours).  Social Security Ruling (SSR) 83‐10, 1983 WL 31251, at *5.  Light work 



                                                           1 
 
requires “lifting no more than 20 pounds at a time with frequent lifting or carrying of objects weighing up 

to 10 pounds.”  Id. at *5.  Additionally, the ALJ found that Plaintiff has significant non‐exertional physical 

and mental limitations.  (AR at 15.)   

         The ALJ denied Plaintiff’s disability claim at the final step of the sequential evaluation process, 

finding  that  Plaintiff  retains  the  ability  to  perform  a  significant  number  of  light  jobs  in  the  national 

economy.  (AR at 19‐20.)   

                                  Application of Appendix 2 rules in this case 

         The ALJ cited Rule 202.11 of Appendix 2 of the regulations as a framework for decisionmaking.  

(AR at 19.)  Rule 202.11 contemplates an individual with a maximum sustained work capacity limited to 

light work, who is closely approaching advanced age, has an education of limited or less, and has previous 

work experience of skilled or semiskilled – skills not transferable.  Rule 202.11 directs an ultimate finding 

of “not disabled.”   

         If Plaintiff had a maximum sustained work capability limited to sedentary work, Rule 201.10 would 

direct an ultimate finding of “disabled.”  By definition, sedentary work contemplates 6 hours of sitting per 

8‐hour workday (with standing/walking during the remaining 2 hours).  Social Security Ruling (SSR) 83‐10, 

1983 WL 31251, at *5.  Sedentary work requires “lifting no more than 10 pounds at a time and occasionally 

lifting or carrying articles like docket files, ledgers, and small tools.”  Id.  

                                                     Argument 5 

         Plaintiff makes five arguments.  The Court will consider his last argument first.  Plaintiff argues 

that the ALJ’s decision failed to give good reasons for discrediting the disabling medical opinions of his 

treating physician, Robert L. Bertram, D.O. (Doctor of Osteopathy).  (Docket # 13 at 5‐6.) 

         In  April  2017,  Dr.    Bertram  signed  off  on  a  Medical  Source  Statement,  which  apparently  was 

completed by Nurse Terani Robertson.  Dr. Bertram diagnosed:  osteoarthritis / low back pain (OA/LBP); 

diabetes  mellitus  type  II  (DMII);  depression;  vitamin  B12  deficiency;  peripheral  artery  disease  (PAD); 


                                                           2 
 
peripheral neuropathy; history of cerebrovascular accident (CVA); and status post hernia surgery.  (AR at 

778.)  Dr. Bertram opined that, “considering [Plaintiff’s] medical condition,” in an 8‐hour workday, Plaintiff 

can sit for a total of 3 hours, stand for a total of 2 hours, and walk for a total of 1 hour – less than an 8 

hours of sitting, standing, and  walking.  (AR at 780.)  Dr. Bertram opined  that Plaintiff would likely be 

absent from work as a result of impairments or treatment more than four times a month.  (AR at 782.)  

The vocational expert (VE) testified that these opinions, if accepted, would eliminate all full‐time work 

and render Plaintiff disabled.  (AR at 48‐50.)   

        The ALJ gave little weight to Dr. Bertram’s disabling opinions because they were “not supported 

by his own treatment  notes” and were “fully based  on [Plaintiff’s] subjective allegations.”   (AR at 18.)  

Additionally, the ALJ discounted Dr. Bertram’s osteoarthritis / low back pain (OA/LBP) diagnosis because 

the  treatment  notes  indicate  “T  [thoracic]  spine  tenderness”  on  physical  examination  but  such  exams 

were  conducted  only  when  Plaintiff  complained  of  spine  pain,  with  no  supporting  x‐ray,  CT  or  MRI 

evidence.  (AR at 18.)  the ALJ discounted Dr. Bertram’s peripheral neuropathy diagnosis because it was 

not  supported  by  any  clinical  or  objective  testing  such  as  EMG  (electromyography)  or  NCV  (nerve 

conduction velocity) tests.  (AR at 18.)   

        A treating physician's medical opinion is entitled to controlling weight only if it is “well‐supported 

by  medically  acceptable  clinical  and  laboratory  diagnostic  techniques  and  is  not  inconsistent  with  the 

other substantial evidence in your case record.”  20 C.F.R. § 404.1527(c)(2).  Dr. Bertram was not asked 

and did not indicate what specific medical findings supported his disabling opinions.  “The mere diagnosis 

of [an impairment provides insufficient support for specific limitations because it] says nothing about the 

severity of the condition.”  Higgs v. Secretary, 880 F.2d 860, 863 (6th Cir. 1988).  Therefore, the ALJ gave 

good reasons for discrediting the disabling medical opinions of Dr. Bertram. 

         

         


                                                         3 
 
                                                Arguments 2 and 3 

          Plaintiff’s second and third arguments are that the ALJ erred in declining to find that he suffers 

from a severe, or vocationally significant, back condition and severe peripheral neuropathy.  (Docket # 13 

at 4.) 

          Plaintiff  bore  “the  burden  of  demonstrating  that  he  suffers  from  a  medically  determinable 

physical impairment ‐‐ a burden that requires ‘medical signs and laboratory findings.’”  Watters v. Comm’r 

of Soc. Sec., 530 F. App’x 419, 421 (6th Cir. 2013) (quoting Social Security Ruling (SSR) 96‐4p, 1996 WL 

374187, at *1).  As noted above, the ALJ discounted Dr. Bertram’s osteoarthritis / low back pain (OA/LBP) 

diagnosis because the treatment notes indicate “T [thoracic] spine tenderness” on physical examination 

but such exams were conducted only when Plaintiff complained of spine pain, with no supporting x‐ray, 

CT  or  MRI  evidence.    (AR  at  18.)    “There  is  no  evidence  in  the  record  …  of  any  medically  acceptable 

diagnostic testing taken to determine the etiology of the alleged back pain … other than the claimant’s 

subjective allegations.”  (AR at 17.)  “As a result, the undersigned [ALJ] is unable to find a back condition 

as a severe impairment.”  (Id.)  The ALJ discounted Dr. Bertram’s peripheral neuropathy diagnosis because 

it was not supported by any clinical or objective testing such as EMG (electromyography) or NCV (nerve 

conduction velocity) tests.  (Id.)  Plaintiff failed to prove that he suffers from a severe, or vocationally 

significant, back condition and severe peripheral neuropathy.   

          Alternatively, even if the ALJ did err in declining to recognize these impairments as severe, the 

error was harmless because there is no evidence that Plaintiff’s back condition and peripheral neuropathy 

preclude all light work. 

                                                    Argument 1 

          Plaintiff’s first argument is that the ALJ erred in failing to recognize that he suffers from severe, 

or vocationally significant, residual effects of cerebrovascular accident (CVA), including vision and memory 

loss, and multiple hernias.  (Docket # 13 at 3.)   


                                                          4 
 
         Plaintiff’s  argument  is  unpersuasive  for  two  reasons.    First,  the  argument  lacks  a  factual  basis 

because the ALJ’s decision did consider and account for Plaintiff’s memory and vision loss as well as his 

hernias when formulating Plaintiff’s RFC.  (AR at 15‐19.)  By way of accommodation of Plaintiff’s vision 

loss, the ALJ found that Plaintiff should avoid driving a motor vehicle after dark and all exposure to hazards 

such as moving machinery and unprotected heights.  (AR at 15.)  By way of accommodation of Plaintiff’s 

memory loss, the ALJ found that Plaintiff is limited in the following ways:  “limited to simple, routine and 

repetitive tasks performed in a work environment free of fast paced production requirements involving 

only simple, work‐related decisions and with few, if any, work place changes; claimant should have only 

occasional  interaction  with  the  general  public,  only  occasional  interaction  with  co‐workers  and  only 

occasional supervision.”  (Id.)  Because the ALJ acknowledged at least one severe impairment and the ALJ’s 

RFC  finding  reflected  consideration  of  Plaintiff’s  severe  and  non‐severe  impairments  as  a  whole,  it  is 

“legally irrelevant” whether the ALJ labeled a particular impairment as “severe.”  Anthony v. Comm’r, 266 

F. App’x 451, 457 (6th Cir. 2008) (citing Maziarz v. Sec'y of Health & Human Servs., 837 F.2d 240, 244 (6th 

Cir.1987)). 

         Second, at worst, the argument shows a harmless error because there is no evidence that the 

residuals of Plaintiff’s cerebrovascular accident (CVA) and multiple hernias preclude all light work.  On the 

contrary,  in  July  2015,  consultative  psychological  examination  Greg  Lunch,  Ph.D.,  found  that  Plaintiff’s 

“memory functioning seemed normal.”  (AR at 729.)  A May 2017 eye examination indicated that Plaintiff’s 

visual  condition  is  treatable  with  multifocal  glasses.    (AR  at  788.)    After  hernia  surgery  in  April  2015, 

Plaintiff was advised to avoid lifting more than 25 pounds (AR at 673), which falls within the 20 pound 

lifting limit of light work.  Social Security Ruling (SSR) 83‐10, 1983 WL 31251, at *5.   

          

          

          


                                                            5 
 
                                                      Argument 4 

         Plaintiff’s fourth and final argument is that the ALJ’s evaluation of his limitations due to his pain 

and  other  subjective  symptoms  did  not  comport  with  the  procedural  requirements  of  20  C.F.R.  § 

404.1529.  According to Plaintiff: 

        The agency promises to “consider all your symptoms, including pain, and the extent to which your 
        symptoms  can  reasonably  be  accepted  as  consistent  with  the  objective  medical  evidence  and 
        other evidence.”  20 C.F.R. § 404.1529 (a).  Further, the agency promises that “we will not reject 
        your statements about the intensity and persistence of your pain or other symptoms or about the 
        effect your symptoms have on your ability to work solely because the available objective medical 
        evidence does not substantiate your statements.”  20 C.F.R. § 404.1529 (c)(2). 
         
(Docket # 13 at 5.)   

         To  the  extent  Plaintiff’s  argument  is  that  the  ALJ  did  not  recognize  the  above  procedural 

requirements, the argument lacks a factual basis because the ALJ’s decision stated that: 

          In making this [RFC] finding, the undersigned [ALJ] has considered all symptoms and the extent to 
          which  these  symptoms  can  reasonably  be  accepted  as  consistent  with  the  objective  medical 
          evidence  and  other  evidence,  based  on  the  requirements  of  20  CFR  404.1529….    [W]henever 
          statements  about  the  intensity,  persistence,  or  functionally  limiting  effects  of  pain  or  other 
          symptoms are not substantiated by objective medical evidence, the undersigned must consider 
          other  evidence  (emphasis  added)  in  the  record  to  determine  if  [and  the  extent  to  which]  the 
          claimant’s symptoms limit the ability to do work‐related activities.  
           
(AR  at  15‐16.)    The  “other  evidence”  consists  of:    (1)  the  claimant's  daily  activities;  (2)  the  location, 

duration,  frequency,  and  intensity  of  the  claimant's  pain  or  other  symptoms;  (3)  precipitating  and 

aggravating  factors;  (4)  the  type,  dosage,  effectiveness,  and  side  effects  of  any  medication  taken  to 

alleviate  pain  or  other  symptoms;  (5)  treatment,  other  than  medication,  for  symptom  relief;  (6)  any 

measures used to relieve the symptoms; and (7) functional limitations and restrictions due to the pain or 

other symptoms.  20 C.F.R. § 404.1529(c)(2). 

         To the extent Plaintiff’s argument is that application of these standards required a more limited 

RFC finding, Plaintiff has not shown that the ALJ’s abused his discretion in weighing the above factors or 

that  the ALJ’s RFC finding was not supported  by substantial  evidence.  A reviewing  court  decides only 

whether substantial evidence supports the ALJ's finding.  Blakley v. Comm'r, 581 F.3d 399, 406 (6th Cir. 

                                                            6 
 
2009).  If so, the Court affirms that finding even in the face of substantial evidence supporting a different 

conclusion.  Id. 

                                                          Order 

         Because  the  ALJ’s  decision  is  supported  by  substantial  evidence  and  Plaintiff’s  arguments  are 

unpersuasive, it is hereby ORDERED that the final decision of the Commissioner is AFFIRMED and that 

Plaintiff’s complaint is DISMISSED. 

March 28, 2019




                                                        7 
 
